The following opinion was filed November 24, 1899:
Cassoday, C. J.
This is an action to recover the value of a car load of flour obtained by the defendants, Dwinnell and. Deissner, by falsely and fraudulently colluding to defraud the plaintiffs, and by making false representations to the-plaintiffs, and upon which they relied. The defendants appear to have separately answered. There is no bill of exceptions. The appeal is from the judgment, which recites that the complaint was dismissed on demurrer oto tenus, interposed by the defendant Deissner. We have just held that the sustaining of a demurrer ore tenus is nothing more than a ruling of the court in sustaining an objection to evidence offered by the appellants upon the trial. Mandelert v. Superior C. L. Co. 104 Wis. 423. To review such ruling, there must, be an exception to the same embodied in the record. Williams v. Holmes, 7 Wis. 168; Tubbs v. Doll, 15 Wis. 640; Cornell v. Davis, 16 Wis. 686; Keller v. Gilman, 96 Wis. 445. It is not “an intermediate order or determination of the court below,”" *387within the meaning of see. 3070, Stats. 1898. We are not at liberty to depart from the rule of practice thus established.
By the Court-.— The judgment of the circuit court is affirmed.